                                              Case 1:21-cv-11269-FDS Document 15 Filed 08/20/21 Page 1 of 1



                                              UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS

ESTADOS UNIDOS MEXICANOS                                                     Case No.:     1:21-cv-11269
                                 Plaintiff/Petitioner
vs.
SMITH & WESSON BRANDS, INC., ET AL.                                          AFFIDAVIT OF SERVICE OF
                           Defendant/Respondent                              SUMMONS; COMPLAINT; CIVIL COVER SHEET


Received by Roger Carrier, on the 11th day of August, 2021 at 11:01 AM to be served upon Barrett Firearms
Manufacturing, Inc. at 5926 Miller Lane, Christiana, Rutherford County, TN 37037.
On the 12th day of August, 2021 at 4:04 PM, I, Roger Carrier, SERVED Barrett Firearms Manufacturing, Inc. at 5926
Miller Lane, Christiana, Rutherford County, TN 37037 in the manner indicated below:

INDIVIDUAL SERVICE, by personally delivering 1 copy(ies) of the above-listed documents to Barrett Firearms
Manufacturing, Inc..

THE DESCRIPTION OF THE PERSON WITH WHOM THE COPY OF THIS PROCESS WAS LEFT IS AS FOLLOWS:
Who accepted service in accordance with social distancing requirements (placed the documents in a clearly
visible place at least six feet away from the subject and advised the subject to retrieve them after stepping away),
with identity confirmed by subject stating their name, a gray-haired white male approx. 45-55 years of age, 5'10"
-6'0" tall and weighing 180-200 lbs with glasses and a goatee. Chief Operating Officer Brian James accepted
service.

Service Fee Total: $10.75

Per U.S. Code § 1746, I declare under penalty of perjury under the laws of the United States of America that the foregoing
is true and correct.




         {{t:s;r:y;o:"Signer";w:199;h:24;}}




NAME:                                                                                                08/15/2021
                                                                                                     {{t:t;r:y;o:"Signer";l:"Date";w:110;h:10;v:"13435fa6c2a17f83177fcbb5c4a9376ce85befeb";}}




         Roger Carrier                                                   Server ID #                 Date




                                                                                                                                                                                        Page 1 of 1
               REF: REF-8568986                                                                                                Tracking #: 0074627636
